Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 1 of 9

 

 

UNITED STATES DISTRICT COURT » 8 60%) Ge
SOUTHERN DISTRICT OF NEW YORK

Ey west Co WH1Ie _. | YY

 

 

Write the full name of each plaintiff.

 

(Include case number if one has been
assigned)

> Lt. COMPLAINT
\sy Gp 0K © \ GS C

 

Do you want a iuyybiar
Ci Yes No

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 2 of 9

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
A cetera Question
(1) Diversity of Citizenship
A. If you checked Federal Question
Which of your federal constitutional or federal sta tory rights have been violated?
eg ( ect. Leo marae aS C yD MISS SeS
p rope ct 1 GSS ery. [FACIES » Cordueshttees b

 

 

B. If you checked Diversity of Citizenship

1. Citizenship of the parties

Of what State is each party a citizen?
= af
The plaintiff , ee it = L Co Ebet LV EP

(Plaintiff's name)

Lhe / fOY & Cy) f U/

(State in which the person resides and intends to yemain.)

__ J“ , isa citizen of the State of

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 3 of 9

~ tf the defendant is an individual:

The defendant, iS, OC sl LVS VA , is a citizen of the State of
(Defendant’s name)

Me |
LTS? Lug ssefts
f ‘ so

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

age j \ “)
tk GAL. sf ) a C } JL, J EPO)

 

 

 

 

 

First Name Middle Initial Last Name
OWOY ) evouttg, Inve.
Street Address
ron Joy. )OYL 7
County, City State / Zip Code
Telephone Number Email Address (if available)

Page 3
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 4 of 9

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

 

First Name _ Last Name

“Pau eal aan Secuviky (2 ¥ ack sles |,

Current Job Title (or other Jenthing information)

 

Current Work Address (or other address where defendant may be served)

 

 

 

 

 

 

County, City State Zip Code
Defendant 2:

First Name Last Name

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State Zip Code
Defendant 3:

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 5 of 9

 

 

 

 

 

 

‘Defendant 4:
First Name Last Name
Current Job Title (or other identifying information)
Current Work Address (or other address where defendant may be served)
County, City State Zip Code
Il. STATEMENT OF CLAIM
Place(s) of occurrence: eu SEALS SD Sle of G2 D> Ss 7 U yf -0| i MA
/ 7
Date(s) of occurrence: (. \( ae NX
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

th gq hy elo \ y ion 4 | tl € Le cd.
oe _

\. des = Ye wl (ive iC Se CAN” Ac VV ,
(ve 4 Aw Y¥ +o Ne Wp Vag in bee igs shale
tas S Ot | «| a CONV (2a ( _ iw We y Que

Val Luclole wrlby te ia Low? y Oealue. Ve. Va AF S
Ws qk \e \e SYS \ © Wy. a GQitel VS ESG Le s dine

2
vay Apra@e ek LI OASILS 5 és 2 AEE tt, rocke ys

 

 

 

 

7 _ 7
De 4 We = 4 LUIS fre yo + Oe Wy pd Perse
C J 7
|: LY (2 Ch Mt | We
ovr au om ve Se Cuive Ly We VSO ne!

 

 

 

 

Page 5
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

C2 oval VARS A yr \e dt

 

 

 

 

IV. RELIEF
State briefly what money damages or other relief you want the court to order.
SY ee ' . \ nee : _ oe.
2 eX VAY 3 \> e \\wev fi + JOVNS Ce yo \ SDe \.

o>

\S YO 2 € V\ Vv o Vy UV SNeS 1h) a vy Sor)

 

 

 

Page 6
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 7 of 9

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. |
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

| | Pd 2OQO Zab (“, (ETO

 

 

 

Dated ) . Plaintiff's Signature
Ze “ ep CT a j " ” ‘ - “y
CVMML, sf is < & | Viel

First Name Middle Initial Last Name

 

SOOO evo Ae. A Ye.
Street Address |

> VOVISL NJ vv! JO767

2 Neo

 

County, City State / Zip Code

 

 

Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Dyes No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 8 of 9

United States District Court
Southern District of New York

 

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail]. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3.. This service does not allow you to electronically file your documents;

4, It will be your duty to regularly review the docket sheet of the case.3

 

1 Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
Case 3:20-cv-30012-KAR Document 2 Filed 01/22/20 Page 9 of 9

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. Iunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. | will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if] wish to cancel this consent to electronic service;

5. lunderstand that I must regularly review the docket sheet of my case so that I do not miss a
filing; and

6. lunderstand that this consent applies only to the cases listed below and that if] file
additional cases in which I would like to receive electronic service of notices of documents, |
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

 

Name (Last, First, MI)

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
